NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


THE PLAZA UNIT 49, LLC,                )
                                       )
               Appellant,              )
v.                                     )            Case No. 2D20-360
                                       )
THE BANK OF NEW YORK MELLON, f/k/a )
THE BANK OF NEW YORK as successor in)
interest to J.P. MORGAN CHASE BANK, )
N.A. as indenture trustee for NOVASTAR )
MORTGAGE FUNDING TRUST, SERIES )
2006-1, NOVASTAR HOME EQUITY LOAN)
ASSET-BACKED CERTIFICATES SERIES )
2006-1, AND CAROLINA LANDINGS AT )
UNIVERSITY PLACE CONDOMINIUM            )
ASSOCIATION, INC.,                     )
                                       )
               Appellees.              )
                                       )

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Manatee
County; Charles P. Sniffen, Judge.

Gregory Bryl of Sunny Isles Beach, For
Appellant.

Kimberly S. Mello of Greenburg Traurig,
P.A., Orlando, For Appellee, The Bank of
New York Mellon, F/K/A The Bank of New
York as successor in interest to JP Morgan
Chase Bank, N.A. as Indenture Trustee for
Novastar Mortgage FundingTrust, Series
2006-1, Novastar Home Equity Loan Asset
Backed Certificates Series 2006-1.

Joseph H. Picone of Greenburg Traurig,
P.A, Tampa, For Appellee, The Bank of
New York Mellon, F/K/A The Bank of New
York as successor in interest to JP Morgan
Chase Bank, N.A. as Indenture Trustee for
Novastar Mortgage Funding Trust, Series
2006-1, Novastar Home Equity Loan Asset
Backed Certificates Series 2006-1.


PER CURIAM.

             Affirmed.



CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.




                                         -2-